Kupferman, J. (concurring in result).
Defendant presents a sympathetic case. On the other hand this is not a first offense and, based on past experience, can easily be repeated. Yet to utilize limited prison space for isolation for this situation is not cost or justice effective. Obviously, there should be a program for treatment to be applied here, but it is not an option which we are given.
With the scales weighing in the balance, I conclude that the better policy (not the best policy) is to affirm.